Case
 Case5:18-cv-00208-FMO-KK
      2:18-cv-02924-DMG-PJW
                          Document
                            Document
                                   41-18
                                      20 Filed 08/14/18
                                               08/19/19 Page 1 of 1 Page ID #:86
                                                                            #:309
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 18-2924-DMG (PJWx)                                            Date       August 14, 2018

  Title Nehemiah Kong v. Sharon A. Chorlian, et al.                                                Page     1 of 1

  Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                      NOT REPORTED
                   Deputy Clerk                                                    Court Reporter

     Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
              None Present                                                         None Present


  Proceedings: IN CHAMBERS - ORDER RE THE PARTIES’ RULE 26(F) REPORTS [16]
               [17] AND PLAINTIFF’S MOTION TO STRIKE [18]

          On July 16, 2018, the Court ordered the parties to file a jointly signed Rule 26(f) report
  by August 10, 2018. [Doc. # 13.] On August 10, 2018, Plaintiff Nehemiah Kong filed a
  unilateral Rule 26(f) Report that was not signed by Defense Counsel. [Doc. # 16.] Similarly,
  Defendant Sharon A. Chorlian filed a Rule 26(f) report on August 13, 2018 that was not signed
  by Plaintiff’s counsel. [Doc. # 17.] Plaintiff subsequently filed a motion to strike Docket Entry
  No. 17. [Doc. # 18.]

          The Court sua sponte STRIKES Docket Entry Nos. 16 and 17 because they fail to
  comply with the Court’s July 16, 2018 Order. Further, the Court sua sponte DIRECTS the
  Court Clerk to SEAL Docket Entry No. 17 because it includes confidential settlement
  discussions that do not belong in that document. [Doc. # 17 at 5:13–15.]1 The Court DENIES
  Plaintiff’s motion to strike as moot. By no later than August 24, 2018, the parties shall file a
  Joint Rule 26(f) Report that omits the above-mentioned specifics of the confidential settlement
  discussions.

  IT IS SO ORDERED.




          1
              All page references herein are to page numbers inserted by the CM/ECF system.
  CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
